Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Response to Arguments
Applicant's arguments, filed 4/13/2021, with respect to independent claims 1, 11, 16, and 21 have been fully considered but they are not persuasive. The Examiner respectfully disagrees that O’Neil does not teach the new combination of limitations, specifically utilizing a second feature in combination with a specific zone location of a vehicle featuring a communication device in order to restrict functionality of said device. O’Neil is shown below to teach a plurality of different factors that may be considered in combination when making a device restriction decision (such as geographical location, vehicle speed, vehicle gear, detected vehicle emergency state, legal/customer restrictions that can include device specific users, time of day, amount of daylight, proximity to school zones, hazardous weather conditions, as well as others, including the specific location a device is located within a vehicle.).

The amendment to the claims merits a new grounds of rejection, albeit using the same references as previously used in the final rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 introduces the limitation “a vehicle setting” and claims “a vehicle setting further comprises”. However, the vehicle setting is introduced within Claim 7 for the first time, and therefore it cannot “further comprise” a limitation when it is hasn’t previously been established as comprising any limitations. For examination purposes, the Examiner will interpret the claimed “vehicle setting” as the “device control” of Claim 1, as this is the 

Claim 8 recites the limitation “the device settings”. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the vehicle settings”. There is insufficient antecedent basis for this limitation in the claim, as “vehicle settings” was introduced in Claim 7, not Claim 1, from which Claim 9 depends.


Claim Interpretation
Amended Claim 1, see line 10, recites “a second feature”. However, the claim did not previously establish a “first feature”, per se. The Examiner interprets the location of the communication device “with respect to a specific zone/s” to represent a “first feature”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 5, and 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Neil, U.S. Patent No. 7,343,148.


establishing, by a microprocessor executable feature control module (processor 2210),
a connection with the at least one communication device (Col. 13 lines 28-43, Figure 22),
wherein the feature control module is configured to receive input of a sensor of at least one of the communication device or specific zone/s of the vehicle to locate the at least one communication device with respect to the zone/s (Col. 15 lines 26-64; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied. Different seats may represent different zones.); and
determining for the at least one connected device in the specific zone of the vehicle, at least a second feature of the device and/or vehicle in determining a level of control of the device (Col. 8 lines 15-53 teach determining a geographic region, which is then combined with legal/customer restrictions, outlined in Col. 9, of Figures 6 and 7 to determine the restriction applied to the communication device. Col. 14 lines 37-54 further teaches implementing restrictions/rules based upon a vehicle state.),
wherein the device control is in terms of access or control of one or more features of the at least one communication device by the feature control module (Col. 8 lines 15-53, Col. 9 (entire column), generally Figures 10-20, and Col. 14 lines 37-54 discuss restricting/controlling the capability/functionality of a cell phone within a vehicle. Col. 15 lines 26-64 teaches that all of the aforementioned restriction techniques may be used in combination with a determination of where within a vehicle a cell phone is located.).

Per Claim 4, O’Neil discloses the method of claim 1, wherein the specific zone of the communication device is determined by a sensor disposed within a specific zone communicating with at least one of the feature control module or communication device (Col. 15 lines 26-46; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied.). See also the above rejection of Claim 1 for Fisk’s teachings of various zones and utilizing sensors to determine a device’s location within said zones (Paragraphs 28-30).
Per Claim 5, O’Neil discloses the method of claim 1, wherein the specific zone is associated with an operator and/or passenger area of the vehicle (Col. 15 lines 26-46; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied. Different seats may represent different zones.). Fisk further teaches operator/passenger zones (Paragraph 29).

Per Claim 7, O’Neil discloses the method of claim 1, wherein a vehicle setting further comprises one or more rules in addition to the specific zone of an occupant (Col. 8 lines 15-53 teach determining a geographic region, which is then combined with the legal/customer restrictions of Figures 6 and 7 to determine the restriction applied to the communication device. Col. 14 lines 37-54 teach implementing restrictions/rules based upon a vehicle state.).

Per Claim 8, O’Neil discloses the method of claim 1, wherein the one or more rules correspond to one or more settings associated with the communication device (Col. 8 line 12 – Col. 10 line 5; Figures 4-7; Figures 9-17 show the steps taken to implement the communication device restrictions of the restriction tables.).

Per Claim 9, O’Neil discloses the method of claim 1, wherein the one or more rules correspond to determining a state of the vehicle associated with the communication device, wherein determining the vehicle state further comprises: receiving input indicating at least one of a rested state or emergency state of the vehicle (Col. 14 lines 37-54; Cell phone restrictions may be implemented/applied when any gear state other than Neutral or Park is extant. Both Neutral and Park represent a rested state. Col. 15 lines 9-25; Anti-skid sensor 2240 of the vehicle may provide data that is indicative of an emergency situation of the vehicle.).

Per Claim 10, O’Neil discloses the method of claim 9, wherein the vehicle state change is determined to be a vehicle rest state or a vehicle/user emergency state, and wherein control of the communication device is ceased, allowing free or increased access to the one or more features of the communication device (Col. 14 lines 37-54; Cell phone restrictions may be implemented/applied when any gear state other than Neutral or Park is extant. Therefore, a vehicle changing states from a motion state to either a Neutral or Park state would result in cell phone restrictions being removed or relaxed.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil, U.S. Patent No. 7,343,148 in view of Fisk in view of Fisk et al. U.S. PGPUB No. 2013/0035063.


determining for the at least one communication device connected, the specific zone associated with the at least one connected device (Col. 15 lines 26-46; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied. Different seats may represent different zones. This is merely one example of a specific zone association. Other examples, such as a GPS-specific area are also possible, and discussed in dependent claims below.),
wherein the specific zone is high-restricted for the operator and at least one of restricted or unrestricted for a passenger (Col. 15 lines 26-64; Both seat occupancy sensors and infrared sensors coupled with short-range radio links (Bluetooth technology) can be used to identify where a cell phone is located within a vehicle in order to apply proper restrictions associated with a respective zone/area. A vehicle driver has restrictions of the electronic device implemented to a higher degree than those located in of other areas of the vehicle, which may experience “relaxed restrictions” via modified application of the cell phone use restrictions.);
and controlling, via a feature control module (processor 2210), access or control of one or more features of the at least one communication device based on the specific zone determined restriction and at least one additional device or vehicle setting feature (Col. 8 lines 15-53 teach determining a geographic region, which is then combined with legal/customer restrictions, outlined in Col. 9, of Figures 6 and 7 to determine the restriction applied to the communication device. Col. 14 lines 37-54 discuss restricting/controlling the capability/functionality of a cell phone within a vehicle. Col. 15 lines 26-64 teaches that all of the aforementioned restriction techniques may be used in combination with a determination of where within a vehicle a cell phone is located.)

at least two different “zones” within the vehicle (at least a vehicle operator zone and a non-vehicle operator zone) and applying varying levels of restriction to a cell phone depending on which of said “zones” it is located in. However, O’Neil does not specifically teach further restricting the cell phone based on which “non-vehicle operator zone” the cell phone is located within.

Fisk discloses determining a location within a vehicle of a mobile device 12 and implementing one of a plurality of security profiles 110 based upon the determined location. Fisk further specifically defines a plurality of different “areas of influence” (i.e. zones) that may each comprise their own security profile to be implemented. Each security profile may be configured to provide restrictions on the use/capabilities of a mobile device located in a specific zone. Further, Fisk teaches at least three specific zones, a passenger vehicle driver seat, a passenger vehicle front passenger seat, and a passenger vehicle back seat (Paragraphs 28-31). Fisk also provides an example of changing a security profile from one of higher restriction to one of lower restriction when a mobile device is moved from a first area/zone “requiring focus and concentration” (passenger vehicle driver’s seat) to a second area/zone of “another area which does not require focus and concentration” (passenger vehicle back seat) (Paragraph 32).

Additionally, Fisk further teaches that various security profiles may be created for each location or area of influence in a vehicle, each security profile can include high, medium, low, or default level of security, and locations/areas within the passenger vehicle 205 can be assigned for each of the different-level security profiles (Paragraph 46).

-	It would have been obvious to one of ordinary skill in the art at the time of the Applicant's claimed invention to try the (at least three) different areas of influence and their respective levels of restriction/use as they pertain to a mobile device within a vehicle technique as utilized by Fisk with portable device restriction embodiment of O’Neil. This would have been obvious to try because both references teach: implementing at least two defined areas within a vehicle, with the underlying principle being to restrict device usage within a driver seat and ease restriction outside of a Paragraph 29) and implementing high/medium/low/default level restrictions between said zones (Paragraph 46), it would have been obvious within the level of ordinary skill in the art to implement a high restriction profile within the driver’s seat, a medium restriction profile in a front passenger’s seat, and a low-to-zero restriction profile in a back passenger’s seat. This is further supported by there being a finite number of possible restriction level and vehicle location combinations, in addition to both references supporting lesser restrictions as the mobile device moves further from the area of influence to the vehicle’s driver.

Per Claim 12, O’Neil discloses the method of claim 11, wherein the feature control module is configured to receive input from a sensor of at least one of the communication device or specific zone/s to locate the at least one communication device with respect to the zone/s (Col. 15 lines 26-64; Both seat occupancy sensors and infrared sensors coupled with short-range radio links (Bluetooth technology) can be used to identify where a cell phone is located within a vehicle in order to apply proper restrictions associated with a respective zone/area.).
Per Claim 13, O’Neil discloses the method of claim 11, wherein the at least one communication device is located to its specific zone or area based on GPS geo-location of the communication device by a zone or area-specific GPS module (Col. 14 lines 13-28; GPS receiver 2280 of the in-vehicle system gathers positioning information with respect to the vehicle and a corresponding cell phone located within the vehicle. This information can be used to determine the vehicle/cell phone position relative to a specific region and implement the geographical restrictions that pertain to said specific region/area, as discussed in Col. 8 line 12 – Col. 10 line 5.).

Col. 15 lines 26-64; Both seat occupancy sensors and infrared sensors coupled with short-range radio links (Bluetooth technology) can be used to identify where a cell phone is located within a vehicle in order to apply proper restrictions associated with a respective zone/area.).
Per Claim 15, O’Neil discloses the method of claim 11, further comprising ceasing or easing zone-specific control of one or more of the features of the at least one communication device by the feature control module is based on a change of vehicle state, wherein the state change is a consent from an operator of the vehicle (Col. 14 lines 37-54; Cell phone restrictions may be implemented/applied when any gear state other than Neutral or Park is extant. Therefore, restrictions in place in a specific zone of the vehicle may be ceased when the vehicle changes “state” from in motion to not in motion (i.e. Park or Neutral). Such a state change from in motion to either Park or Neutral state happen at the “consent” of the operator of the vehicle/cell phone.).
Per Claim 16, O’Neil discloses a method of providing multi-feature control of one or more of features of at least one communication device by a vehicle, said method comprising the steps of: establishing, by a microprocessor executable feature control module (processor 2210), a connection with the at least one communication device (connected device) (Col. 13 lines 28-43, Figure 22), wherein the feature control module is configured to receive input from a sensor of at least one of the communication device or specific zone/s to locate the at least one communication device with respect to the zone/s (Col. 15 lines 26-46; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied. Different seats may represent different zones. This is merely one example of a specific zone association. Other examples, such as a GPS-specific area are also possible, and discussed in dependent claims below.); determining for the at least one connected device, the specific zone associated with the at least one connected device, wherein the specific zone is assigned with a highest degree of restriction for the specific zone associated with an operator and a lower degree of restriction for a specific zone associated with a passenger (Col. 15 lines 26-64, Col. 3 lines 41-15; Both seat occupancy sensors and infrared sensors coupled with short-range radio links (Bluetooth technology) can be used to identify where a cell phone is located within a vehicle in order to apply proper restrictions associated with a respective zone/area. A vehicle driver has restrictions of the electronic device implemented to a higher degree than those located in of other areas of the vehicle, which may experience “relaxed restrictions” via modified application of the cell phone use restrictions.); and controlling via the feature control module (processor 2210), access or control of one or more features of the at least one connected device based on the zone-determined restriction and at least one device and vehicle setting feature (Col. 8 lines 15-53 teach determining a geographic region, which is then combined with legal/customer restrictions, outlined in Col. 9, of Figures 6 and 7 to determine the restriction applied to the communication device. Col. 14 lines 37-54 discuss restricting/controlling the capability/functionality of a cell phone within a vehicle. Col. 15 lines 26-64 teaches that all of the aforementioned restriction techniques may be used in combination with a determination of where within a vehicle a cell phone is located. Column 9 line 43 – Col. 10 line 21 discusses “customer restrictions”, see also Figure 7, which may represent a device setting feature. Several of the features discussed in Col. 14 may represent a device setting feature, such as a vehicles speed or the gear it is currently in.).
O’Neil teaches identifying at least two different “zones” within the vehicle (at least a vehicle operator zone and a non-vehicle operator zone) and applying varying levels of restriction to a cell phone depending on which of said “zones” it is located in. However, O’Neil does not specifically teach further restricting the cell phone based on which “non-vehicle operator zone” the cell phone is located within.

Paragraphs 28-31). Fisk also provides an example of changing a security profile from one of higher restriction to one of lower restriction when a mobile device is moved from a first area/zone “requiring focus and concentration” (passenger vehicle driver’s seat) to a second area/zone of “another area which does not require focus and concentration” (passenger vehicle back seat) (Paragraph 32).

Additionally, Fisk further teaches that various security profiles may be created for each location or area of influence in a vehicle, each security profile can include high, medium, low, or default level of security, and locations/areas within the passenger vehicle 205 can be assigned for each of the different-level security profiles (Paragraph 46).

-	It would have been obvious to one of ordinary skill in the art at the time of the Applicant's claimed invention to try the (at least three) different areas of influence and their respective levels of restriction/use as they pertain to a mobile device within a vehicle technique as utilized by Fisk with portable device restriction embodiment of O’Neil. This would have been obvious to try because both references teach: implementing at least two defined areas within a vehicle, with the underlying principle being to restrict device usage within a driver seat and ease restriction outside of a driver’s seat. Further both references teach utilizing sensors/transmitters to determine the exact location of a mobile device within a vehicle, therefore both enabling the differentiation between a driver’s seat, front passenger’s seat, and back passenger’s seat. Given Fisk specifically highlighting this three-zone embodiment (Paragraph 29) and implementing high/medium/low/default level restrictions between said zones (Paragraph 46), it would have been obvious within the level of ordinary skill in the art to 

Per Claim 21, O’Neil discloses a system of providing zone-specific and jurisdictional control of one or more of features of at least one communication device by a vehicle, said system comprising: a microprocessor executable feature control module (processor 2210) connected with at least one communication device (connected device) (Col. 13 lines 28-43, Figure 22), wherein the feature control module is configured to receive input from a sensor of at least one of the communication device or specific zone/s to locate the at least one communication device with respect to the zone/s (Col. 15 lines 26-46; Processor 2210 may receive input from any one of various seat occupancy sensors located in each seat of a vehicle to determine which seats are occupied. Different seats may represent different zones. This is merely one example of a specific zone association. Other examples, such as a GPS-specific area are also possible); the feature control module determining for the at least one connected device, the specific zone associated with the at least one connected device, wherein the specific zone is assigned a different degree of restriction of one or more features of the at least one connected device based on a location of the specific zone (Col. 15 lines 26-64, Col. 3 lines 41-15; Both seat occupancy sensors and infrared sensors coupled with short-range radio links (Bluetooth technology) can be used to identify where a cell phone is located within a vehicle in order to apply proper restrictions associated with a respective zone/area. A vehicle driver has restrictions of the electronic device implemented to a higher degree than those located in of other areas of the vehicle, which may experience “relaxed restrictions” via modified application of the cell phone use restrictions.); and the feature control module limiting or expanding access or control of one or more features of the at least one connected device based on the zone-determined restrictions Col. 8 lines 15-53 teach determining a geographic region, which is then combined with legal/customer restrictions, outlined in Col. 9, of Figures 6 and 7 to determine the restriction applied to the communication device. Col. 14 lines 37-54 discuss restricting/controlling the capability/functionality of a cell phone within a vehicle. Col. 15 lines 26-64 teaches that all of the aforementioned restriction techniques may be used in combination with a determination of where within a vehicle a cell phone is located. Col. 8 lines 42-52 and Col. 12 lines 11-29 discuss different traffic regulations that may trigger imposing restrictions on a phone within a vehicle based on the determined geographical location of the vehicle.).

O’Neil teaches identifying at least two different “zones” within the vehicle (at least a vehicle operator zone and a non-vehicle operator zone) and applying varying levels of restriction to a cell phone depending on which of said “zones” it is located in.  However, O’Neil does not specifically teach “three specific zones” and further restricting the cell phone based on which “non-vehicle operator zone” the cell phone is located within.

Fisk discloses determining a location within a vehicle of a mobile device 12 and implementing one of a plurality of security profiles 110 based upon the determined location. Fisk further specifically defines a plurality of different “areas of influence” (i.e. zones) that may each comprise their own security profile to be implemented. Each security profile may be configured to provide restrictions on the use/capabilities of a mobile device located in a specific zone. Further, Fisk teaches at least three specific zones, a passenger vehicle driver seat, a passenger vehicle front passenger seat, and a passenger vehicle back seat (Paragraphs 28-31). Fisk also provides an example of changing a security profile from one of higher restriction to one of lower restriction when a mobile device is moved from a first area/zone “requiring focus and concentration” (passenger vehicle driver’s seat) to a second area/zone of “another area which does not require focus and concentration” (passenger vehicle back seat) (Paragraph 32).

Paragraph 46).

-	It would have been obvious to one of ordinary skill in the art at the time of the Applicant's claimed invention to try the (at least three) different areas of influence and their respective levels of restriction/use as they pertain to a mobile device within a vehicle technique as utilized by Fisk with portable device restriction embodiment of O’Neil. This would have been obvious to try because both references teach: implementing at least two defined areas within a vehicle, with the underlying principle being to restrict device usage within a driver seat and ease restriction outside of a driver’s seat. Further both references teach utilizing sensors/transmitters to determine the exact location of a mobile device within a vehicle, therefore both enabling the differentiation between a driver’s seat, front passenger’s seat, and back passenger’s seat. Given Fisk specifically highlighting this three-zone embodiment (Paragraph 29) and implementing high/medium/low/default level restrictions between said zones (Paragraph 46), it would have been obvious within the level of ordinary skill in the art to implement a high restriction profile within the driver’s seat, a medium restriction profile in a front passenger’s seat, and a low-to-zero restriction profile in a back passenger’s seat. This is further supported by there being a finite number of possible restriction level and vehicle location combinations, in addition to both references supporting lesser restrictions as the mobile device moves further from the area of influence to the vehicle’s driver.

*	*	*	*	*	*	*	*	*

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil, U.S. Patent No. 7,343,148 in view of Rector et al. U.S. Patent No. 8,706,349.



However, Rector discloses a system where a cell phone may have features disabled based on settings established between said cell phone and a vehicles control system. Rector further teaches where the connection between the communication device and feature control module is established via manually registering the communication device with the feature control module (Col. 6 lines 12-17), and wherein the connection between the communication device and feature control module is established via automatically registering the communication device with the feature control module (Col. 4 lines 42-52). Further, Rector discloses wherein automatically registering the communication device further comprises storing in a memory an identifier associated with the communication device (Col. 6 lines 36-60).
-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement Rector’s cell phone to vehicle connection teachings within the system of O’Neil because automatic connection provides seamless and timely operation, and manual connection allows for personalization of settings/rules from a user. Both of these techniques are desirable to a user, likely with the manual connection occurring first and subsequently then using the automatic connection method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2185